                              UNTIED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                  SHREVEPORT DIVISION

JOE D. MAGEE, ET AL.                                      CIVIL ACTION NO. 15-2097

VERSUS                                                    JUDGE S. MAURICE HICKS, JR.

BPX PROPERTIES (N.A.), L.P.                               MAGISTRATE JUDGE HORNSBY


                                     MEMORANDUM RULING

        Before the Court are two Motions filed by Plaintiffs Joann Fulmer Magee, Joe D.

Magee, and the Pesnell Law Firm (collectively “Plaintiffs”) against Defendant BPX

Properties (N.A.), LP (“BPX”). 1 The first motion is a Motion for New Trial and/or

Reconsideration (Record Document 145) of this Court’s March 29, 2019 Judgment

(“Judgment”) dismissing all remaining claims against BPX. See Record Document 144.

The second motion is a Motion to Amend/Correct (Record Document 146) the Complaint

to add claims of miscalculation of Plaintiffs’ royalty payments. BPX filed oppositions to

both motions. Record Documents 150 & 151. Plaintiffs filed replies to BPX’s opposition.

See Record Documents 152 & 153. For the reasons stated in the instant Memorandum

Ruling, Plaintiffs’ Motion for New Trial and/or Reconsideration and Motion to

Amend/Correct are hereby DENIED.




1BPX changed its name from “BHP Billiton Petroleum Properties (N.A.), LP” to “BPX Properties (NA) LP”
on August 1, 2019. For purposes of this motion, BPX will be referred to as its current name – BPX Properties
(NA) LP. See Record Document 154.

                                              Page 1 of 7
    I.      Magees’ Motion for New Trial and/or Reconsideration2

         The Federal Rules of Civil Procedure do not recognize a motion for reconsideration

per se. See Cormier v. Turnkey Cleaning Servs., LLC, 295 F. Supp. 3d 717, 719 (W.D.

La. 2017). Nevertheless, motions to reconsider court orders have been construed as

falling under Rule 54(b), Rule 59(e), or Rule 60(b) of the Federal Rules of Civil Procedure.

See Collins v. Brice Bldg. Co., LLC, No. 12-2319, 2013 WL 121655, at *1 (E.D. La. Jan.

9, 2013) (collecting cases). Rules 59 and 60 apply only to final judgments. See id. If a

motion for reconsideration is filed within 28 days of the judgment of which the party

complains, it is a Rule 59(e) motion; otherwise, it is treated as a Rule 60(b) motion. See

Healthsmart Benefit Sols., Inc. v. Principia Underwriting, No. 14-00766, 2015 WL

12591812, at *1 (W.D. La. Mar. 19, 2015). Because Plaintiffs’ motion was filed within 28

days of Judgment, the Court must consider it a motion to alter or amend the judgment

under Rule 59(e).

         In general, the grounds for granting a Rule 59(e) motion are as follows: “(1) to

correct manifest errors of law or fact upon which judgment is based; (2) the availability of

new evidence; (3) the need to prevent manifest injustice; or (4) an intervening change in

controlling law.” In re Self, 172 F. Supp. 2d 813, 816 (W.D. La. 2001). These motions are

“not the proper vehicle for rehashing evidence, legal theories, or arguments that could

have been offered or raised before the entry of judgment.” Templet v. HydroChem Inc.,

367 F.3d 473, 479 (5th Cir. 2004). Furthermore, rulings should only be reconsidered

“where the moving party has presented substantial reasons for consideration.” In re Self,




2Because this case was disposed by the Court on summary judgment and not at trial, the Court will only
analyze this motion as a Motion for Reconsideration.

                                            Page 2 of 7
172 F. Supp. 2d at 816 (internal citations omitted). Therefore, reconsideration of a

judgment is “an extraordinary remedy that should be used sparingly.” Templet, 367 F.3d

at 479.

       Plaintiffs contend the Judgment should be reconsidered for several reasons. First,

Plaintiffs assert the Judgment was “improper, invalid, and ineffective as a matter of law”

because the Court did not give Plaintiffs proper notice of its decision to reconsider its

earlier ruling of summary judgment. Record Document 145-1 at 5–6. Additionally,

Plaintiffs seek reconsideration on the grounds that arguments made in their opposition to

summary judgment should have been treated as leave to amend. See id. at 6.

Furthermore, Plaintiffs contend the evidence presented during this litigation clearly

demonstrates that BPX did not pay Plaintiffs the correct amount of royalties. See id. at 8–

9. However, BPX contends Plaintiffs had notice that they failed to allege a claim for

improper payment of royalties as it was BPX’s “primary argument” in their Motion for

Summary Judgment. Record Document 150 at 2. Further, BPX asserts Plaintiffs had

ample opportunity to amend their pleadings during the litigation. See id. at 3. Finally, BPX

contends claims made by Plaintiffs in their opposition to summary judgment can not be

interpreted as a motion to supplement their petition. See id. at 4.

       The Court agrees with BPX and finds that Plaintiffs fail to satisfy Rule 59(e)’s

stringent standard. First, despite Plaintiffs’ labeling, the Judgment was not issued sua

sponte. See Record Document 145-1. Rather, the Judgment was issued after reviewing

BPX’s Motion for Summary Judgment filed August 20, 2018, Plaintiffs’ Opposition to

Summary Judgment, and BPX’s Reply. See Record Documents 131, 135, & 140. In

BPX’s Motion for Summary Judgment, its first argument for dismissal was that “Plaintiffs



                                       Page 3 of 7
have not pleaded a claim for inaccurate payment of royalty, and any purported claim for

an accounting should be dismissed.” Record Document 131-1 at 5. Therefore, Plaintiffs’

assertion that they were not given proper notice is without merit. Furthermore, to the

extent that Plaintiffs assert the Judgment was a modification of an earlier order issued by

this Court, that argument must also fail. Courts are permitted to amend interlocutory

orders at any time. See Fed. R. Civ. P. 54(b); see also Holoway v. Triola, 172 F.3d 866

(5th Cir. 1999) (“It is a well established rule of trial procedure that a district court may

reconsider and reverse a previous interlocutory order at its discretion.”)

       Second, Plaintiffs’ arguments made in their Opposition to Summary Judgment do

not constitute leave to amend. Plaintiffs rely on an unpublished Fifth Circuit case which

held that arguments raised for the first time in opposition to summary judgment should be

construed as a motion to amend the complaint under Federal Rule of Civil Procedure

15(a). See Riley v. School Bd. Union Parish, 379 F. App’x 335, 341 (5th Cir. 2010). Riley,

however, is distinguishable from the current matter. The plaintiff in Riley was a pro se

litigant and had not yet made any amendments to her complaint. See id. The Riley court

found this significant, and this Court does too. See id.

       In this matter, Plaintiffs are both represented by senior, highly experienced counsel

and have amended their complaint. See Record Document 16. Further, as this Court

noted in its Judgment, the supplemental pleading was made “after the royalty payment at

issue was made but did not include any allegations about the payment…” Record

Document 143 at 3. This demonstrates Plaintiffs clearly had the opportunity to add the

claim disputing the correct royalty payment calculation but chose not to. Additionally,

Plaintiffs were put on notice of the need to amend their complaint after reading and



                                        Page 4 of 7
responding to BPX’s Motion for Summary Judgment. See Record Document 131-1 at 5.

However, Plaintiffs failed to address this argument in their opposition and now seek leave

to amend to raise this issue. Plaintiffs’ representation by qualified counsel, their previous

amendments to the complaint, and the substantial notice and time to amend, all point to

the obvious and inescapable conclusion that Riley is inapplicable.

         Finally, Plaintiffs’ argument that it is “obvious from the course and scope of

Plaintiffs’ discovery that Plaintiffs had claimed, and were claiming, that [BPX] had not

properly paid the royalties due them…” is insufficient to grant reconsideration. Record

Document 145-1 at 9. At best, this is merely an attempt to “rehash evidence,” and does

not serve to introduce any new evidence that would warrant reconsideration.

Furthermore, Plaintiffs’ argument is simply an effort to circumvent their failure to amend

their complaint. Plaintiffs have failed to demonstrate any of the grounds required to grant

reconsideration under Rule 59(e); therefore, this Court DENIES Plaintiffs’ Motion for

Reconsideration.

   II.      Magees’ Motion for Leave to File an Amended Complaint

         Federal Rule of Civil Procedure 15(a)(2) provides that when the time period for

amending a pleading as a matter of course has passed, a party may amend its pleadings

by consent of the parties or with leave of court. However, when the court-ordered deadline

to amend the pleadings has passed, an amended pleading will be allowed “only for good

cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(2); see also S&W Enters., LLC

v. SouthTrust Bank of Alabama, NA, 315 F.3d 533, 536 (5th Cir. 2003) (“We take this

opportunity to make clear that Rule 16(b) governs amendment of pleadings after a




                                        Page 5 of 7
scheduling order deadline has expired.”). 3 To determine whether the movant has

demonstrated good cause, the Court considers “ ‘(1) the explanation for the failure to

[timely move for leave to amend]; (2) the importance of the [amendment]; (3) potential

prejudice in allowing the [amendment]; and (4) the availability of a continuance to cure

such prejudice.’ ” S&W Enters., LLC, 315 F.3d at 536 (citing Reliance Ins. Co. v. La. Land

& Expl. Co., 110 F.3d 253, 257 (5th Cir. 1997)).

       Here, Plaintiffs seek to file a second amended complaint with allegations that BPX

failed to pay the correct amount of royalties due under their lease. See Record Document

146-1 at 2–3. Defendant contends, however, that Plaintiffs cannot demonstrate good

cause. See Record Document 151 at 4–6. Specifically, BPX argues that Plaintiffs do not

explain their failure to seek leave to amend, and the potential prejudice to BPX for granting

leave to amend is too great. See id.

       The Court agrees with BPX as Plaintiffs have failed to demonstrate good cause to

re-open and allow leave to amend. First, Plaintiffs fail to provide a satisfactory explanation

as to why they did not seek leave to amend until after the case was dismissed. In their

Motion for a New Trial and/or Reconsideration, Plaintiffs attempt to argue that they were

unaware they needed to amend their complaint until this Court’s Judgment dismissing all

claims. See Record Document 145-1 at 9. This is untrue. As demonstrated above,

Plaintiffs were put on notice of their need to amend their complaint after reading and

replying to Defendant’s Motion for Summary Judgment. See Record Document 131.

Additionally, and despite Plaintiffs assertion, BPX has demonstrated significant prejudice



3Here, the Scheduling Order was upset pending the resolution of the Motion for Summary Judgment. See
Record Document 133. However, because the Judgment dismissed all claims, the date for which Plaintiffs
could amend their pleadings has obviously expired. See Record Document 144.

                                            Page 6 of 7
it would face if this matter was re-opened. See Record Documents 151 at 6 & 153 at 2.

This litigation has been ongoing since June 2015, and to allow Plaintiffs to amend their

complaint – despite ample time to do so before the case was dismissed – would certainly

prejudice BPX. See Record Document 151 at 6. Finally, while Plaintiffs attempt to

demonstrate the importance of these amendments, the Court finds the undue prejudice

and burden in allowing Plaintiffs to amend their complaint far outweighs any importance

in amending the complaint. See Record Document 153 at 2. Therefore, because Plaintiffs

failed to demonstrate good cause necessary for leave to amend after Judgment was

granted, Plaintiffs’ Motion for Leave to File an Amended Complaint is DENIED.

                                    CONCLUSION

      Based on the foregoing reasons, Plaintiffs’ Motion for New Trial and/or

Reconsideration (Record Document 145) and Plaintiffs’ Motion for Leave to File an

Amended Complaint (Record Document 146) are hereby DENIED.

      An order consistent with the terms of the instant Memorandum Ruling shall issue

herewith.

      THUS DONE AND SIGNED in Shreveport, Louisiana, on this the 12th day of

November, 2019.




                                      Page 7 of 7
